 In the Matterof HUBINGERCOMPANYandCORN PRODUCTS WORKERSUNIONNo. 19931AND HUBINGER COMPANY EMPLOYEES REPRESEN-TATION PLANCase No. R-297.-Decided December 4, 1937Corn Products Manufacturing Industry-hnestigation of Representatives:Lcontroversy concerning representation of employees : rival organizations ; re-fusal of employer to recognize petitioning union as exclusive representative ofemployees; prior collective agreement with one of rival organizations no barto election; current strike; substantial doubt as to majoritystatus-Unit Appro-priate for Collective Bargaining:production and maintenance employees; occu-pational differences; employees of special skillexcluded-Election Ordered:employees on pay roll for period prior to strike eligible tovote-Certificationof Representatives.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 5, 1937, Corn Products Workers Union No. 19931, hereincalled the Union, filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesofHubinger Company, Keokuk, Iowa, herein called the Company,and requesting an investigation and certification of representatives,pursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 26, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for a hearing upon due notice.On August 13, 1937, the Regional Director issued a notice of ahearing to be held on August 23, 1937, at Keokuk, Iowa. The noticewas served upon the Union, the Company, and Hubinger CompanyEmployees Representation Plan, herein called the Plan, a labor or-ganization claiming to represent employees in the unit alleged inthe petition to be appropriate.The Plan, on August 14, 1937, filedwith the Regional Director an application for postponement of thehearing until ten days after September 7, 1937.The application4280 DECISIONS AND ORDERS429was denied; however, the hearing was ordered postponed to August30, 1937.Notice of such postponement was duly served upon theCompany, the Union, and the Plan. A renewed application for post-ponement filed by the Plan on August 24, 1937, was also denied by theRegional Director.-Prior to the date of the hearing the Company filed an answer andan amended answer, alleging in substance that a consent electionhad been held at its plant on November 16, 1935, as the result ofwhich it was notified by the Regional Director that the Plan wasthe proper organization with which it should deal for the purposes ofcollective bargaining; that pursuant to such notice it negotiatedand entered into an agreement with the Plan, as the representativeof all its production and maintenance employees; that said agree-merit was to remain in full force and effect until January 1, 1938;that members of the Union had violated the terms of said agreementby calling a strike at the Company's plant without first attemptingto settle the dispute which had arisen by peaceful means, and forsuch reason, said Union should be estopped from petitioning foranother election prior to the expiration date of said agreement.The Plan, prior to the date of the hearing, also filed an answer inwhich it denied that a question concerning representation had arisen,or that if such question had arisen, that it was a question affectingcommerce within the meaning of the Act. The answer set forthfacts substantially as stated by the Company in its answer.Pursuant to the notice, a hearing was held on August 30 and 31,1937, at Keokuk, Iowa, before William P. Webb, the Trial Examinerduly designated by the Board.The Board, the Company, the Union,and the Plan were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the commencement of the hearing a stipulation relating to thebusiness of the Company and other jurisdictional facts, signed bycounsel for the Board, the Company, the Union, and the Plan, wasintroduced into evidence.During the course of the hearing the TrialExaminer made several rulings on objections to the admission ofevidence.The Board has reviewed these rulings and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the conclusion of the testimony the Company filed a motion todismiss the proceedings on various grounds.A ruling on the motionwas reserved by the Trial Examiner. The Board has consideredthe motion and hereby denies it.Pursuant to permission granted by the Trial Examiner, briefs weresubmitted by the Company and the Plan. These briefs have beenconsidered by the Board as a part of the record. 430NATIONAL LABOR RELATIONS BOARDAfter examining the record in this matter, the Board- concludedthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Company, and on the basis of suchconclusion, and acting pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,issued a Direction of Election on October 5, 1937, in which it foundthat the production and maintenance employees of the Company,excluding those employees of the laboratory department who areengaged in research or experimental work, clerical and office em-ployees, supervisors, foremen, and executives, constitute a unit ap-propriate for the purposes of collective bargaining.The Boarddesignated the Regional Director for the Thirteenth Region as itsagent to conduct the election among the employees of the Companyin the appropriate unit. who were on the pay roll records of saidCompany during the week ending May 22, 1937, excluding those em-ployees who had since quit or been discharged for cause.Merelyfor the purpose of expediting the election and thus to insure to theemployees of the Company the full benefit of their right to collectivebargaining as soon as possible, the Board directed the election with-out at the same time issuing a decision embodying complete findingsof fact and conclusions of law.Pursuant to the Board's Direction of Election, an election by secretballot was conducted on October 18, 1937, by the Regional Directorfor the Thirteenth Region among the employees of the Companyconstituting the bargaining unit found appropriate by the Board.Thereafter, the Regional Director issued and duly served upon theparties to the proceeding his Intermediate Report upon the secretballot.Exceptions to the Intermediate Report were filed only byCorn Products Workers Union No. 19931 and were directed solelyto the eligibility of employees whose ballots were challenged by thePlan.Since, as indicated below, the Union received a majority ofthe votes cast, it is unnecessary, to consider these exceptions.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible-----------------------------------------289Total number of ballots cast----------------------------------287Ballots cast for Corn Products Workers Union No 19931--------147Ballots cast for Hubinger Company Employees RepresentationPlan ------------------------------------------------------116Ballots cast by employees desiring neither organization--------4Challenged ballots--------------------------------------------20Blank ballots-------------------------------------------------0Void ballots--------------------------------------------------0Upon the entire record in the case, the Board remakes the following : DECISIONS AND ORDERSFINDINGS OF FACT1. THE BUSINESS OF TIIE COMPANY431Hubinger Company is a corporation organized under the laws ofthe State of Iowa. It operates a plant atKeokuk,Iowa,,at which it.manufactures corn syrup, corn starch, corn sugar, corn oil, and cattlefeed.The Company, while operating, grinds approximately 10,000bushels of corn a day.Its production is more than three per centof the total production of the corn products industry in tho UnitedStates.The Company'splant consists of a number of buildings locatedupon three or four acres of ground.It is serviced by switch tracksover which three interstate railroads operate in delivering raw ma-terials and transporting the finished products.The Company isgiven transit rates on both interstate and intrastate shipments bythese railroads.The principal raw materials used by the Company in the manu-facture of its products- are corn and coal; some hydrochloric acid,sulphur, and other chemicals are also used.The cost of these rawmaterials for the calendar year 1936 was approximately$2,000,000.Only five to ten per cent of such materials are purchased outside theState of Iowa.However, from 80 to 85 per cent of the Company'sfinished products are shipped by it into states other than Iowa.Forthe calendar year 1936 the value of these finished products wasapproximately$3,500,000.-The Company, in marketing its products,uses a number of tradenames and a trade-mark registered for use in interstate commerce.Severalmagazines and farm journals of national circulation and"minute movies" are employed by it for advertising purposes. Itsells through jobbers and brokers to both retail and wholesale trade.It maintains a sales office in NewYork City,and in Boston, Massa-chusetts,and is represented by commission brokers in all of the prin-cipal citiesof the UnitedStates.II.THE ORGANIZATIONS INVOLVEDCorn Products Workers Union No. 19931 is a labor organizationaffiliated with the American Federation of Labor, from which it re-ceived a charter on February 18, 1935. It admits to membershipall production and maintenance employees of the Company belowthe grade of foreman.Hubinger Company Employees Representation Plan is a labor or-ganization affiliathd with Amalgamated Employees RepresentationPlans of Southeastern Iowa. It was organized during the early partof the year 1935 and was incorporated on October 2, 1936-It like-wise admits to membership all production and maintenance employeesof the Company below the grade of foreman. 432NATIONAL LABOR RELATIONS BOARDIII.THE QUESTIONCONCERNING REPRESENTATIONThe present controversy grows out of, and is perhaps a continu-ation of, a dispute concerning representation which arose betweenmembers of the Plan and the Union during the year 1935. In No-vember of that year a consent election was held under the supervisionof the Regional Director of the Board for the Thirteenth Region todetermine which of those labor organizations should represent all ofthe employees of Hubinger Company for collective bargaining pur-poses.The Plan won that election and the Regional Director sonotified the Company on December 2, 1935. Thereupon a collectivebargaining agreement was negotiated between the Plan and theCompany, to become effective on December 15, 1935, and to continuein effect until January 1, 1938.1On June ,1, 1937, after the contract had been in effect for approxi-mately a year and a half, the Union, claiming a membership of amajority of the Company's employees, demanded recognition as solecollective bargaining agent for all of said employees.This demandwas refused; however, the Company agreed to recognize any organi-zation which the Board might decide should be recognized.ThePlan refused to agree that a consent election be held prior to theexpiration date of the agreement which it had negotiated with theCompany.On or about July 9, 1937, a strike was called by the Union. Thisstrike was still in progress at the time of the hearing of this case.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEThe activities and conflicting claims of both unions before andafter the petition for investigation was filed, caused considerablestrife and unrest among the Company's employees. . The strike whichwas called on July 9, 1937, resulted in a complete shut-down of theCompany's plant.Its operations remained completely suspendeduntilAugust 26, at which time about 100 of the Company's totalof approximately 374 employees returned to work. Shipments of theCompany's products in commerce were practically eliminated fromJuly 9 to August 26 and were greatly curtailed at the date of thehearing.We find that the question concerning representation which hasarisen in connection with the,operations of the Company describedin Section I above, has a close, intimate, and substantial relation to1Board Exhibit No. 16. DECISIONS AND ORDERS433trade, traffic, and commerce among the several States, and has ledand tends to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE APPROPRIATE UNITThe Company and the Plan agreed that all production and main-tenance employees of the Company, excluding clerical and officeemployees, foremen, supervisors, and executives, constitute a unitappropriate for the purposes of collective bargaining.The Union,however, contended that all employees of the laboratory departmentshould be excluded for"the reason that they are professional, em-ployees.There was no evidence in the record to indicate that anyof the production or maintenance employees of that department areengaged in research,, experimental, or any other kind of technicalwork.No special training other than a high school education isI equired, and most of the employees are engaged solely in gatheringsamples from the various departments of the Company. If, how-ever, any employees of the laboratory department are engaged inresearch or experimental work, they should not be included in thesame unit with the other production and maintenance employees.Therefore, in order to insure to the employees of the Company thefull benefit of their right to self-organization and collective bargain-ing, and otherwise to effectuate the policies of the Act, we find thatthe production and maintenance employees of the Company, exclud-ing those employees of the laboratory department who are engagedin research or experimental work, clerical and office employees, super-visors, foremen, and executives, constitute a unit appropriate for 1 hepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Union and the Plan each claimed as membersa majority of all the production and maintenance employees of theCompany, and each introduced in evidence membership lists whichtended to substantiate its claim.Names of a large number of em-ployees appeared on both lists, making it difficult to determine whichorganization, if either, represented a majority of all of the employees.We find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The pay roll of May 22, 1937, was the last pay roll preceding thedate when the petition for investigation was filed.The subsequentoccurrence of the strike and the consequent operation by the Com- 434NATIONAL LABOR RELATIONS BOARDpany with a limited force make it inadvisable to attempt to selecta later date for determining eligibility of employees to vote.The May 22 pay roll list referred to at the hearing failed to in-clude permanent employees who were absent on vacations or onaccount of illness but who were carried on the Company's pay rollrecords during that week.We therefore find that those employeesin the appropriate unit who were on the pay roll records of the Com-pany for the week ending May 22, 1937,except those who have sincequit or been discharged for cause should be entitled to vote.The election by secret ballot, which was conducted in conformitywith the above findings and pursuant to the Direction of the Board,resulted in a vote for the Union by a majority of the employees inthe appropriate unit.We therefore find that Corn Products Workers Union No. 19931has been designated and selected by a majority of the employees ofHubinger Company, Keokuk, Iowa, in the appropriate unit as theirrepresentative for the purposes of collective bargaining.Corn Prod,uctsWorkers Union No. 19931 is, therefore,by virtue of Section 9(a) of the Act, the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment,and other conditions of employment.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the case,the Board makes the following conclusionsof law:1.A question affecting commerce has arisen concerning the repre-sentation of employeesofHubinger Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the National LaborRelations Act.2.The production and maintenance employees of Hubinger Com-pany, excluding those employees of the laboratory department whoare engaged in research or experimental work, clerical and officeemployees,supervisors,foremen, and executives,constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, DECISIONS AND ORDERS435IT Is HEREBY CERTIFIED that Corn Products Workers Union No.19931 has been designated and selected by a majority of the produc-tion and maintenance employees of Hubinger Company, Keokuk,Iowa, excluding those employees of the laboratory department en-gaged in research or experimental work, clerical and office employees,supervisors, foremen, and executives, as their representative for thepurposes of collective bargaining and that pursuant to the provi-sions of Section 9 (a) of the Act, Corn Products Workers UnionNo. 19931 is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.0